DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show all the components and the structural relationship between the components as described in the specification.  
For instance, are the drawings just ‘line’ drawings or are the drawings a cross-section showing components.  Does the polishing fluid come in through the line where arrow points or is the fluid above the interrupter 10 that flows downwardly into chamber? The numerals 30 and 40 point to a generic spot to show a first and second inlet but the inlet is not actually shown nor connected to any other component.  The numeral 50 is called a ‘previously calculated volume.’  What does that mean? Volume of what? Is it a chamber with a volume?  When was it calculated? Is it only calculated once? Should the term be ‘chamber with predetermined volume?’ The numeral 60 is called a ‘mixing zone’ but what constitutes the zone?  How does the air mix with the polishing fluid?  There is insufficient structure to understand.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘rotational acceleration chamber’ must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: As mentioned above, the description in the specification in light of the drawings are confusing.  The structural components are not clearly represented in the drawings and the structural relation of all the components are unclear.  
In addition, on page 12, line 14, it says the ‘interrupter’ 10 controls flow and pressure of the abrasive foam.  However, the foam is not made until the polishing fluid coming in through 10 and inlet 40 is mixed with pressurized air at 60.  So how can 10 interrupt the abrasive foam flow and pressure when it hasn’t been formed yet?  The inlets are unclear as to what source do the inlets come from and where exactly do they enter the module and what is the structure?  Line 18, is the fluid controlledly injected into inlet 40? Is this the same as the foam? Is the abrasive polishing water the same as the foam or only when mixed with pressurized air in 60? What is a ‘previously calculated volume?’  Volume of what? A chamber? When is it calculated? Before each use?  Should this be a ‘chamber with a predetermined volume?’  What is structural correlation of this volume with the inlet 40? What does ‘arranged to optimize’ mean? What is ‘arranged?’ How does it ‘optimize?’ With what structure? What is the ‘internal hydrodynamic geometry of the mixer? What geometry? How is it optimized? With the fluid? How does this ‘reduce the dwell time?’ What is 1ms? 1 millisecond?  How does this ‘not lose the operating parameters?’ What are the operating parameters? What is ‘self-supporting capacity?’  These terms are totally unclear. What structure depicts these limitations?  How is the air and the fluid transported to the mixing zone? Through what structure? The drawings are not clear as they broadly point to a generic section of the drawing. What is a ‘rotational acceleration chamber?’ This is not described prior and it recites ‘at least one.’  Can there be plural?  What and where is this chamber(s)? Page 13, lines 4-6 are confusing. Is the turning on and off at high velocity done through an on/off switch or is that the interrupter 10 doing the on and off pulsing of fluid? How does this happen at ‘high velocity?’  How does the ‘geometry’ allow this stability? How do the stability conditions produce self-support?  What is an ‘error map?’ Line 16, ‘polished from an interferogram’ is awkwardly worded. An interferogram does not polish. Pages 13-14 that describe the method is totally unclear as the terms and method steps are not clearly defined, such as, ‘the influence function’, ‘erosion footprint’, etc.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 3, how does the ‘arrangement’ of the mixer module; interrupt supply? Is there a structural element that actually interrupts supply? Line 3, ‘of fluid or abrasive foam’ is unclear.  The fluid comes in at the first inlet where the interrupter 10 is but the abrasive foam is not made until the fluid is mixed with the air in the mixing zone 60. So how can the interrupter interrupt the foam?  How is stability not lost? This is unclear.  What structure prevents stability from being lost? Line 7, ‘the body’ lacks antecedent basis. The phrase ‘which interrupts supply at controlled pressure and flow of abrasive foam’ is unclear.  Again, the foam does not exist until the mixing zone 60, so how can the interrupter 10 control supply of the foam.  The listing of the elements of the interrupter, the first inlet, the second inlet,  and the mixing zone is an aggregation of elements not structurally correlated to one another or to the mixer module. How is the first inlet structurally related to module? Is there a source of pressurized air?  How are the second inlet and interrupter structurally related? Is there a source of fluid connected with second inlet? Is the fluid of line 4 the same as the polishing fluid of line 10? If yes, then the fluid of line 4 should be ‘polishing fluid’ and line 10 should read ‘the polishing fluid.’ What is a ‘previously calculated volume?’  Volume of what? A chamber? When is it calculated? Before each use?  Should this be a ‘chamber with a predetermined volume?’  What is structural correlation of this volume with the inlet 40? What does ‘arranged to optimize’ mean? What is ‘arranged?’ How does it ‘optimize?’ With what structure? What is the ‘internal hydrodynamic geometry of the mixer? What geometry? How is it optimized? With the fluid? How does this ‘reduce the dwell time?’ What is 1ms? 1 millisecond?  How does this ‘not lose the operating parameters?’ What are the operating parameters? What is ‘self-supporting capacity?’  These terms are totally unclear. What structure depicts these limitations?  How is the air and the fluid transported to the mixing zone? Through what structure? What is a ‘rotational acceleration chamber?’ What is structural correlation of this chamber to the tool or mixer module?  Does the foam contact the surface to polish? This is unclear.
	Claim 2, ‘or any other device…’ is completely indefinite and unclear. 
Claim 4 recites ‘the solenoid valve’, but claim 2 does not positively claim that valve but is opened ended as to what the interrupter can be. 
Claim 5, ‘one side’ of what? And ‘fluid on the other side’ of what? Claim 1 recites the ‘dwell time’ is that of the polishing fluid. Claim 5 recites the dwell time is that of the abrasive foam.  Are there two dwell times in two different places? And ‘this mixing stage’ lacks antecedent basis. What stage is this?
Claim 6, ‘said mixer module arrangement’ lacks antecedent basis. What is the structure of this arrangement?  How does an ‘arrangement’ turn off and on the tool?  Is there a switch? Or is this the ‘interrupter?’ Does ‘turning on and off’ happen ‘at high velocity?’ How?  The term ‘the stability conditions’ lack antecedent basis. What are these conditions? How are the conditions not lost? What structure? The phrase ‘said tool self-support’ lacks antecedent basis.  What is a ‘tool self-support?’
Claim 7, what does ‘erosion’ have to do with the claimed invention?  Does the polishing of the surface with the foam cause erosion of material on the surface?  ‘the size’ of ‘the tool erosion footprint’ both lack antecedence. 
Claim 8, ‘again, interruption of the ‘foam’ is unclear. Should this be ‘interruption of polishing fluid?’ Claim 8 is completely unclear. ‘foam having said mixer module’ is confusing. How does this supply ‘allow’ the tool to ‘implement a series of techniques?’  What structure or control allows this? This is totally unclear. Claim 8 does not further limit the mixer module of claim 1. This seems to be a claim trying to claim multiple processes or intended processes that the tool of claim 1 can possible do, which is indefinite.
Claim 9, ‘wherein coupling to the tool’ refers to what? What is coupled?  Again claim 9 is completely unclear as to how the ‘coupling’ ‘allows’ ‘arrangements.’  The claim is completely void of structure to carry out the intended processes and the claim is written too vaguely and indefinitely to figure out what is the limitation. The phrases like ‘allows the possibility’ of carrying out ‘several possible arrangements’ makes no sense. What are the multiple tools?  How are they arranged? On a common stage? The listing of tools is does not further limit the mixer module of claim 1. Claim 9 list possible processes that the tool maybe can carry out which is totally confusing and indefinite.
Claim 10 is a method claim dependent from an apparatus claim which does not further limit the apparatus. This should be rewritten in independent form with the details of the tool and the method steps.  What is an ‘error map?’ Part (a) ‘polished from an interferogram’ is awkwardly worded. An interferogram does not polish. ‘or any other’ is vague and indefinite. Part (b) ‘dwell time/pulse duration map’ is unclear. What is the slash for? The rest of the method steps are totally unclear as the terms and method steps are not clearly defined in the specification, such as, ‘the influence function’, ‘erosion footprint’, etc.  What does ‘each polishing tool’ refer to? There is only one claimed. What is meant by ‘the desired optical Figure?’ This lacks antecedent basis. Part (d) ‘the deterministic pulsed polishing’ lacks antecedent basis as does ‘the same machine.’ “several independent machines’ refers to what? How many is ‘several?’ What are ‘different arrangements? The ‘or’ makes this entire section unclear as to the limitations. Part (e) what determines ‘when necessary?’
The entire set of claims are unclear and need thorough review and correction.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar polishing devices with a fluid/non-solid application.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 11, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723